Citation Nr: 0302516	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  95-36 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for a service-
connected bunion (hallux valgus) of the left great toe, 
currently evaluated noncompensable. 

2.  Entitlement to a higher initial rating for service-
connected bilateral tinea pedis, currently evaluated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to March 
1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 decision by the RO in Winston-
Salem, North Carolina which, in pertinent part, granted 
service connection and a 0 percent rating for a bunion of the 
left great toe, and granted service connection and a 10 
percent rating for bilateral tinea pedis.  The veteran 
appealed for higher ratings.  A personal hearing was held 
before an RO hearing officer in April 1996.  In April 2000 
and January 2002, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's bunion of the left great toe is manifested 
by complaints of pain and mild to moderate bunion formation; 
the veteran has not undergone surgery for this condition.

3.  The veteran's skin condition of tinea pedis is productive 
of no more than exfoliation, exudation or itching involving 
an exposed surface or extensive area. 

4.  The veteran's tinea pedis covers less than 20 percent of 
the entire body, or less than 20 percent of exposed areas 
affected, and does not require intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a bunion of the 
left great toe have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2002).

2.  The criteria for a rating in excess of 10 percent for 
tinea pedis have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 (2002 
and as revised August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the August 1995 initial rating decision, in 
the October 1995 statement of the case, in supplemental 
statements of the case dated in May 1996, July 1999, January 
2001, and October 2002, in letters dated in June 2000, 
February 2002, and December 2002, and in Board remands dated 
in April 2000 and January 2002 have provided the veteran with 
sufficient information regarding the applicable rules.  The 
veteran and his representative have submitted written 
arguments and testimony.  The letter, the statement of the 
case, the supplemental statements of the case  and the Board 
remands provided notice to the veteran of what was revealed 
by the evidence of record.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefit sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

The veteran served on active duty from June 1980 to March 
1993.  A review of his service medical records shows that he 
was treated for tinea pedis (athlete's foot).

At a March 1995 VA orthopedic examination, the veteran 
complained of bad feet, with blisters and dryness.  On 
examination of the feet, there were skin changes consistent 
with chronic dermatological problems of uncertain etiology.  
The pertinent diagnosis was a chronic dermatologic condition, 
both feet, specific diagnosis unknown.

At a March 1995 VA general medical examination, the veteran 
reported a history of a scaling rash on the soles of both 
feet with itching between his toes.  On examination, there 
was dryness and desquamation of both soles with desquamation 
and peeling in the interdigital spaces, and a 3-millimeter by 
4-millimeter ulceration bunion on the medial aspect of the 
left great toe.  The skin was otherwise within normal limits.  
The pertinent diagnoses were chronic persistent tinea pedis 
and a bunion of the left great toe.

In an August 1995 decision, the RO granted service connection 
and a 0 percent rating for a bunion of the left great toe, 
and granted service connection and a 10 percent rating for 
bilateral tinea pedis.  The veteran appealed for higher 
ratings.

By a statement dated in October 1995, the veteran said that 
during service, he constantly had problems with his feet, as 
they were persistently peeling, red, or swollen.  He said 
that there was usually irritation between the toes, and 
sometimes cuts under the toes.  He said his bunion was red 
and painful.

A February 1996 private medical record from Dr. DiFiore 
primarily reflects treatment for a knee disability, but the 
doctor noted that the veteran had severely pronated feet for 
which he recommended arch supports.  Subsequent medical 
records from Dr. DiFiore are negative for treatment of a 
bunion of the left great toe or tinea pedis.

At an April 1996 RO hearing, the veteran testified that his 
bunion of the left great toe hurt most of the time.  His pain 
was eased by going barefoot.  He was not receiving treatment 
for this condition but treated himself with over-the-counter 
medication which temporarily relieved the pain.  His bunion 
hurt whenever he wore shoes.  Tinea pedis was a constant 
problem.  His toes bled almost on a daily basis, and he had 
three days of pain and cracking of the skin per week.  He 
treated the condition by putting powder on his toes but it 
always recurred.  He tried to wear white socks.  He was 
unemployed due to his disabilities, but was attending college 
classes.

VA outpatient treatment records dated in August 1996 reflect 
that the veteran complained of bilateral great toe 
discomfort.

A report of a September 1996 VA examination of the veteran's 
back shows that he complained of sore feet and "raw meat" 
between his toes.  His feet were not examined.

VA outpatient treatment records dated from 1997 to 1999 are 
negative for treatment of a bunion of the left great toe or 
tinea pedis.

A March 2000 physical examination report, apparently from a 
private physician, shows that the veteran was currently 
working.  He complained of a fungal infection of the feet and 
scalp.  On examination, there was athlete's foot between the 
toes bilaterally.  The pertinent diagnostic impression was 
athlete's feet.

In April 2000, the Board remanded the issues of entitlement 
to higher ratings for bunion of the left great toe and tinea 
pedis to the RO primarily for VA examinations and to obtain 
medical records.

At an examination conducted for VA in September 2000, the 
veteran complained of chronic tinea pedis of both feet that 
had been treated with various medications with limited 
effectiveness.  It had not created a problem in terms of 
infection or abscess formation or loss of skin tissue, but he 
claimed it bothered him.  Wearing certain shoes bothered him, 
and he had to wear special socks.  Over long periods the 
condition caused pain, but had never broken out.  His bunion 
of the left foot had never had any surgical intervention, but 
it required him to wear his shoe loosely, and limited his 
ability to stand for long periods of time.  He had never had 
an abscess formation due to wear.  On examination of the 
feet, there was a slight prominence of the metatarsal bone on 
his left foot, but there was only a slight amount of callus 
formation there and no eruptions or breakdown evident, and no 
abscess formation.  There was a minor degree of tinea pedis 
but it was very minimal.  An X-ray study of the left foot 
showed a bunion of the first metatarsophalangeal (MP) joint 
of the left foot with a small heel spur.  The pertinent 
diagnoses were a bunion of the first MP joint of the left 
foot, and minimal tinea pedis of both feet.

In January 2002, the Board remanded the case to the RO 
primarily for VA examinations.

In February 2002, the RO wrote to the veteran and asked him 
to submit any additional pertinent evidence.  He did not 
respond.

At an examination conducted for VA in May 2002, the examiner 
noted that he had reviewed the veteran's medical records.  
The veteran complained of athlete's foot, and said it was a 
constant daily problem.  He complained of itching, pain, 
rash, and soreness.  He complained of peeling, aching, a 
rash, and pain.  He had soreness between his toes.  He was 
currently using some creams or ointments but did not know 
their names.  He had never taken any medication by mouth for 
tinea pedis.  With respect to his foot, he complained of 
pain, weakness, stiffness, swelling, heat, redness, fatigue, 
and lack of endurance, both at rest and when standing and 
walking.  This was a constant "horrible" problem, but he 
did not receive treatment for this condition.  He was 
currently employed as a supervisor at a retail store, and had 
been for the past two years.  

On examination, his skin was normal except for bilateral 
scaliness of the feet on the lateral and medial aspects just 
above the line of the sole of the foot.  There was a minimal 
amount of interdigital exfoliation; the examination was 
essentially negative.  There was no evidence of rawness, 
excessive peeling, or excoriation, either between the toes or 
in any other areas.  The exfoliation completely encircled the 
heel and the lateral and medial aspects of both feet, and 
appeared symmetrical.  There was no sign of abnormal 
weightbearing on the feet or shoes, and the veteran used no 
devices for ambulation.  He did not have flat feet.  There 
was no painful motion, edema, instability, weakness, or 
tenderness of the feet.  Hallux valgus was present on the 
left foot, but was extremely minimal, and was greater on the 
right foot.  There was no enlargement, heat, swelling, 
tenderness, or difficulty in range of motion of the MP joint 
of either foot.  The angulation was 5 degrees on the left and 
10 degrees on the right.  There was no dorsiflexion of either 
one.  He did not require shoe inserts or corrective devices.  
The veteran's gait and posture were normal.  There was no 
limitation of function in standing or walking.  An X-ray 
study showed moderate bunion formation of the first MP joint 
of the left foot.  The pertinent diagnoses were bilateral 
tinea pedis, very mild, and bunion formation of the first MP 
joint of the left foot.  With respect to tinea pedis, 
subjective factors were rash, itching, pain, and aching, 
while objective factors were very minimal exfoliation between 
the toes and mild exfoliation of the lateral medial aspects 
of both feet.  With respect to the bunion of the left foot, 
subjective factors were pain, weakness, stiffness, swelling, 
heat, redness, fatigue, and lack of endurance, both at rest 
and when standing or walking, while objective factors were 
"none", except an insignificant and very slight valgus 
deformity.  

The examiner noted that there was some exfoliation 
bilaterally of the feet, and there was no sign of itching 
such as excoriation. There was no crusting and the lesions 
were very mild.  There was no disfigurement related to the 
tinea pedis, nor was it exceptionally repugnant.  The veteran 
reported that his tinea pedis flared up in hot weather, when 
his feet were sweating, and said his tinea pedis was more 
severe at those time.  With respect to the bunion of the left 
great toe, the examiner noted that the X-ray study showed 
moderate bunion formation, but that clinically the bunion was 
minimal to moderate in degree.  He said that there was 
absolutely no comparability between this and the amputation 
of a great toe.  Regarding the bunion, there was no 
functional loss, impairment of movement, weakened movement, 
fatigability, incoordination, or pain on movement.  There was 
no swelling, deformity or atrophy of disuse.  Concerning the 
bunion, the examiner indicated that after questioning the 
veteran he was unable to elicit any experiences that he would 
consider flare-ups of the condition.

By a statement dated in January 2003, the veteran's 
representative asserted that the veteran's tinea pedis should 
be examined during an active phase of the condition.

Analysis

The veteran contends that his service-connected bunion of the 
left great toe and bilateral tinea pedis are more disabling 
than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
Separate diagnostic codes identify the various disabilities.

Bunion of the Left Great Toe 

The veteran asserts that his service-connected bunion of the 
left great toe is more disabling than currently evaluated.

The RO has evaluated the veteran's service-connected bunion 
of the left great toe as noncompensable under the criteria 
pertaining to hallux valgus.  Under this code, a maximum 10 
percent rating is assigned for unilateral hallux valgus when 
it is severe, if equivalent to amputation of the great toe, 
or when it has been operated on with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Code 5280 (2002).  
When these requirements are not shown, a zero percent rating 
is assigned.  38 C.F.R. § 4.31 (2002).

The medical evidence shows that the veteran has never had 
surgery on his bunion of the left great toe, and reflects 
that he does not receive treatment for this condition, which 
is manifested primarily by complaints of pain.  The veteran 
has stated that the condition requires him to wear his shoe 
loosely.  The most recent X-ray study showed moderate bunion 
formation of the first MP joint of the left foot, which was 
described as minimal on clinical examination.  The examiner 
indicated that there was no limitation of function in 
standing or walking due to the bunion of the left great toe, 
and no flare-ups.

The evidence does not show that the veteran's service-
connected bunion of the left great toe meets the criteria for 
a 10 percent rating under Diagnostic Code 5280, since he has 
never undergone resection of the metatarsal head, and the 
condition is neither severe nor equivalent to amputation of 
the great toe.  A higher 10 percent rating is also not in 
order under any other diagnostic code.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001).  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this regard, the Board notes there is no evidence 
of record that the veteran's bunion of the left great toe has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.

The weight of the evidence establishes that the bunion of the 
left great toe is properly rated noncompensable.  Moreover, 
the evidence shows the condition has remained 0 percent 
disabling at all times since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999) 
("staged ratings" should be considered for various periods 
of time in cases involving initial ratings).  As the 
preponderance of the evidence is against the veteran's claim 
for a higher rating for a bunion of the left great toe, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Tinea Pedis 

The veteran asserts that his service-connected tinea pedis is 
more disabling than currently evaluated.

The diagnostic codes pertaining to rating skin disorders were 
revised during the pendency of this appeal, effective August 
30, 2002.  As service connection was in effect for this 
disability when the regulations pertaining to evaluating skin 
disorders were revised, the veteran is entitled to the 
version of the regulations most favorable to him, although 
the new criteria are only applicable to the period since 
August 30, 2002, when they became effective.  Karnas, supra; 
VAOPGCPREC 3-2000.

The RO has rated the veteran's service-connected tinea pedis 
by analogy to eczema.  38 C.F.R. § 4.20 (2002).  The rating 
criteria in effect prior to August 30, 2002 provide that a 10 
percent rating is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

The rating criteria in effect since August 30, 2002 provide 
that a 10 percent rating is assigned for dermatitis or eczema 
which covers at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating is 
assigned for dermatitis or eczema which covers at least 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (as revised August 30, 2002).

The Board finds that a higher rating is not warranted for 
service-connected tinea pedis under the old criteria of Code 
7806.  The medical evidence shows the veteran's tinea pedis 
produces no more than exfoliation, exudation or itching, 
involving an exposed surface or extensive area, which are the 
requirements for a 10 percent rating under Diagnostic Code 
7806 (2002).  The requirements for a 30 percent rating under 
this code are not shown.  Specifically, there is no evidence 
of constant exudation or itching, extensive lesions, or 
marked disfigurement.

A higher rating is also not warranted for service-connected 
tinea pedis under the new criteria of Code 7806.  The medical 
evidence does not show that the veteran's tinea pedis covers 
at least 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or that systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Hence the 
requirements for a higher 30 percent rating are not met.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (as revised August 30, 
2002).  Indeed, it is questionable whether the tinea pedis 
would meet the criteria for a 10 percent rating under the 
revised criteria.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001).  Bagwell, supra.  In this regard, the 
Board notes there is no evidence of record that the veteran's 
tinea pedis has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
schedular evaluation), has necessitated recent frequent 
periods of hospitalization, or is attended by other such 
factors as would render impracticable the application of the 
regular schedular rating standards.

In sum, the weight of the evidence establishes that the 
veteran's tinea pedis is no more than 10 percent disabling 
under either the old or new rating criteria.   Moreover, the 
evidence shows the condition has remained 10 percent 
disabling at all times since the effective date of service 
connection.  Fenderson, supra.  As the preponderance of the 
evidence is against the veteran's claim for a higher rating 
for tinea pedis, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2002); Gilbert, supra.



ORDER

A higher rating for a bunion of the left great toe is denied.

A higher rating for tinea pedis is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

